[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER CONCERNING DEFENDANTS' OBJECTIONS TO INTERROGATORIES, OBJECTIONS DATED JANUARY 28, 1983
1. Objections overruled as concerns paragraphs 5, 6, 7, 8, 9, 10, 18a, 18d, 19, 20, 21a, 21d.
2. Sustained as follows: as to paragraphs 11, 12, 13, 14, 15, 16 sustained except as to property CT Page 6219-b which by zoning allows for the operation of a retail grocery store as a permitted use, legally permissible non-conforming use or as a Special Exception, or Special Permit under the applicable zoning ordinances.
    Sustained as to paragraph 18b and 18c. Sustained as to paragraphs 21b and 21c.
    As to paragraph 22, sustained except as to information sought in response to paragraph 21d.
Production
As to each production request, 1, 2, 3, 4, 5, sustained as pertaining to any communication between the parties and their attorneys; overruled as pertains to the subject property and sustained as to all other property.
L. Paul Sullivan, J. CT Page 6219-c